—In an action, inter alia, to recover damages for breach of contract and breach of warranty, the defendant appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated March 29, 2000, which granted the plaintiffs motion for leave to serve and file an amended complaint.
Ordered that the order is affirmed, with costs.
Leave to amend pleadings “shall be freely given,” absent prejudice or surprise resulting directly from the delay (CPLR 3025 [b]; see, McCaskey, Davies & Assocs. v New York City Health & Hosps. Corp., 59 NY2d 755). Here, the defendant failed to demonstrate that the amended complaint would result in prejudice or surprise. Accordingly, the Supreme Court providently exercised its discretion in granting the plaintiffs motion (see, Murray v City of New York, 43 NY2d 400, 405).
The defendant’s remaining contentions are without merit. Bracken, P. J., S. Miller, McGinity and Schmidt, JJ., concur.